YOUCHANGE, INC. (A DEVELOPMENT STAGE COMPANY) Audited Financial Statements For the Period from August 22, 2008 (Inception) to June 30, 2009 YOUCHANGE, INC. (A DEVELOPMENT STAGE COMPANY) Audited Financial Statements For the Period from August 22, 2008 (Inception) to June 30, 2009 TABLE OF CONTENTS Page(s) Balance Sheet as of June 30, 2009 F-2 Statement of Operations for the period from August 22, 2008 (inception) to June 30, 2009 F-3 Statement of Changes in Stockholders’ Equity (Deficit) for the period from August 22, 2008 (inception) to June 30, 2009 F-4 Statement of Cash Flows for the period from August 22, 2008 (inception) to June 30, 2009 F-5 Notes to Financial Statements F-6-10 F-1 YOUCHANGE, INC. (A Development Stage Company) Balance Sheet June 30, 2009 ASSETS Current assets Cash $ 21,889 Shareholder receivable 1,000 Total current assets 22,889 Total assets $ 22,889 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Related party payable 88,992 Total current liabilities 88,992 Stockholders' Equity (Deficit) Common stock, no par value; 10,000,000 shares authorized, 1,000,000 shares issued and outstanding at June 30, 2009 1,000 Deficit accumulated during the development stage (67,103 ) Total stockholders' equity (deficit) (66,103 ) Total liabilities and stockholders' equity (deficit) $ 22,889 See accompanying notes to financial statements F-2 YOUCHANGE, INC. (A Development Stage Company) Statement of Operations August 22, 2008 (Inception) to June 30, 2009 Revenue $ - Expenses Professional fees 44,600 Rent expense 10,550 Equipment expense 2,000 Other general & administrative 12,003 Total expenses 69,153 Net operating loss (69,153 ) Interest income 2,050 Net loss $ (67,103 ) Basic and diluted net loss per common share $ (0.07 ) Weighted average shares outstanding 1,000,000 See accompanying notes to financial statements F-3 YOUCHANGE, INC. (A Development Stage Company) Statement of Changes in Stockholders' Equity (Deficit) Deficit Accumulated during the development stage Total Common Stock Shares Amount Balance, August 22, 2008 - $ - $ - $ - Common stock issued for subscription receivable 1,000,000 1,000 - 1,000 Net loss for the period from August 22, 2008 (inception) through June 30, 2009 - - (67,103 ) (67,103 ) Balance, June 30, 2009 1,000,000 $ 1,000 $ (67,103 ) $ (66,103 ) See accompanying notes to financial statements F-4 YOUCHANGE, INC. (A Development Stage Enterprise) Statement of Cash Flows August 22, 2008 (Inception) to June 30, 2009 Cash flows from operating activities Net loss $ (67,103 ) Net cash used in operating activities (67,103 ) Cash flows from financing activities Proceeds from related party payable 88,992 Net cash provided by financing activities 88,992 Net change 21,889 Cash at beginning of period - Cash at end of period $ 21,889 Supplemental disclosure of non-cash investing and financing activities: Issuance of 1,000,000 shares of common stock for a note $ 1,000 Supplemental Cash Flow Information: Cash paid for interest $ - Cash paid for income taxes $ - See accompanying notes to financial statements F-5 YOUCHANGE, INC. (A Development Stage Company) Notes to Financial Statements Note 1 – Nature of Business YouChange, Inc. (“YouChange”or the “Company”) was incorporated in the State of Arizona on August 22, 2008. It was organized as a green tech venture to purchase used consumer electronics, then refurbish and resell them.It is also an e-waste company to responsibly recycle end of use consumer electronics. Development Stage Enterprise The Company has realized no revenues from its planned business purpose and, accordingly, is considered to be in its development stage as defined in Statement of Financial Accounting Standards (SFAS) No. 7, “Accounting and Reporting by Development Stage Enterprises.” The Company has devoted substantially all of its efforts to business planning, and development. Additionally, the Company has allocated a substantial portion of its time and investment in bringing its product to the market, and the raising of capital. Cash For financial statement presentation purposes, the Company considers short-term, highly liquid investments with original maturities of three months or less to be cash and cash equivalents.The Company maintains cash and cash equivalent balances at a financial institution that is insured by the Federal Deposit Insurance Corporation for deposits up to $250,000.At June 30, 2009, the Company had no uninsured cash. Revenue Recognition The Company's financial statements are prepared under the accrual method of accounting. Revenues will be recognized in the period in which persuasive evidence of an arrangement exists, the services have been performed, the prices are fixed or determinable, and collectability is reasonably assured. Costs are recorded in the period incurred rather than paid. The Company has not recognized any revenues from inception to June 30, 2009. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. F-6 YOUCHANGE, INC. (A Development Stage Company) Notes to Financial Statements Note 2 – Summary of Significant Accounting Policies (continued) Income Taxes In accordance with SFAS No. 109, “Accounting for Income Taxes,” deferred income taxes will be determined using the asset and liability method for the temporary differences between the financial reporting basis and income tax basis of the Company's assets and liabilities.
